Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.           Grounds for the rejection of claims 1-10 are provided below as necessitated by amendment.
Double Patenting
3.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.          Claims 1-10 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of copending Application No. 16/944,353, Lui et al. (U.S. No. 2020/0363384).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the disclosed similar limitations.
5.          Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of Lui et al. (U.S. No. 2020/0363384).  Hereafter, “Lui”.  
As to claim 1, Lui teaches a control module and a detection module; wherein the control module is connected with the detection module; the detection module comprises a sensor module comprising at least two sub-sensors of the same type; the sub-sensors operate at a first sensing frequency; the detection module further comprises a calibration module comprising at least one sub-sensor that is of the same type as the sub-sensor of the sensor module; the sub-sensor of 
wherein the sub-sensor is a laser sensor: the multi-core sensor system comprises a laser power detection device and a laser power control circuit: the multi-core sensor system improves the accuracy of detected data of the sensor module by compensation for laser power which comprises the following steps: compensating for laser power: a change relationship of the particle concentration value corresponding to each laser power value being obtained experimentally: and the attenuation data being compensated by the laser power control circuit according to the detection result of the laser power detection device, (claim 11).

As to claim 2, Lui teaches a ratio of operating frequencies between the sub-sensor of the sensor module and the sub-sensor of the low-frequency calibration module is 2:1, 3:1, 4:1, 5:1, 6:1, 7:1, 8:1, 9:1, 10:1, 15:1, or 20:1, (claim 2).

            As to claim 3, Lui teaches in claim 3.
As to claim 4, Lui teaches in claim 4.
As to claim 5, Lui teaches in claim 5.
As to claim 6, Lui teaches in claim 6.
As to claim 7, Lui teaches in claim 7.
As to claim 8, Lui teaches in claim 8.
As to claim 9, Lui teaches in claim 9.
As to claim 10, Lui teaches in claim 10.

Allowable Subject Matter
6.	Claims 1-10, would be allowable if the rejection under Double Patenting were overcome.  A filing of Terminal Disclaimer is required.  
7.          The allowable Subject matter was indicated in office Action mailed on 01/29/21.
Conclusion 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
April 28, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877